DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The office notes Applicant’s response does not traverse the 112 claim interpretation of the Non Final Action of March 28, 2022, thus the position that the pressurizing device is at least a pressurized air source, and or duct as the minimum structure for meeting this and preferentially a valve for delivery, is maintained.
Response to Arguments
Applicant's arguments filed  June 28, 2022 have been fully considered but they are not persuasive.
Applicant alleges that White is silent as to “draining the engine.” Respectfully, the citations by the office to ¶73 disclose “a scavenge line.”  One of ordinary skill in the art would understand scavenging oil in a system is recovering/draining oil used by the system for resus.  This is clearly laid out further in ¶72. “the engine circulates oil to engine components…” the office noting circulation involves delivering oil, then draining the used oil to a location where it can be returned to delivery.  Further the same paragraph notes, the oil tank 50 is “a destination for scavenged oil.”  Scavenged oil is oil drained from a sump or other source where discarded oil gathers. Applicants further arguments as to the inlet port and hatch are not necessary as the office directed the applicant to scavenge lines etc, and noted the system did disclose drained oil.   As the office notes, a scavenge line handles drained oil, the office finds allegations that “even under the broadest reasonable interpretation of White, White fails to teach or suggest a propulsion unit comprising ‘an aeroengine; and an onboard system for draining the aeroengine.” as particularly unpersuasive in light of the clear disclosure of White. 
Applicant cites the relevant modifications made by the office and alleges such could only be made by impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The office notes the previous action, and this action laid out clear teachings of each reference and modifications guided by those teachings, that did not rely upon intervening teachings by the Applicant’s Instant Application.  Thus a finding of hindsight absent an actual argument as to a deficiency in one of the reference to what they were alleged to teach or a failure of the modification is not persuasive.
Applicant’s arguments against Mayo are unpersuasive, as Mayo clearly discloses a region whereby oil is drained by the engine and can be emptied, (working with Pellerano) but as was clearly noted, the reference of Gregg, is a known alternative to letting drained fluid go unused, by the citations of Gregg in the action which Applicant has not negated or argued.
Applicant’s arguments against claim 9  are similarly allegations above that ignore Whites clear disclosure of drainage (See ¶3 above), apply inappropriate hindsight allegations (See ¶4 above)  or provide a piecemeal analysis of Mayo without considering the clear teachings of Gregg as used in the rejection. (See ¶5 above.)
Applicant provides no argument as to why newly presented claim 10 should be allowable other than the arguments raised above, which not being persuasive are not considered persuasive against 10.  Claim 10 will be rejected with the art rejection below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0025033 to White et al. (W1) in view of US 5,285,636 to Mayo et al. (M1), FR 2780715-A1 to Pellerano (P1), and US 2,438,245 to Gregg. (G1).
[P1 citations are made to the machine translation provided by the office with this action.]

In Re Claim 1:
W1 teaches:
	A propulsion system (Fig 4, 10) comprising:
	An aeroengine (10); and 
	An onboard system for draining the aeroengine, the onboard system comprising; [Page 5, ¶73 discloses the accessory gearbox collects oil from the system.]
	A primary tank, (40). [Per ¶73 the accessory gearbox acts as a scavenge line for storing fluid.]

W1 is silent as to:
	A buffer tank situated below the aeroengine and including an admission passage for admitting fluid coming from the aeroengine under gravity; the primary tank situated above the buffer tank and including an emptying passage for emptying the fluid coming from the aeroengine; and a lift circuit connecting the buffer tank to the primary tank in order to transfer the fluid coming from the aeroengine from the buffer tank to the primary tank. 

M1 teaches:
	A buffer tank (Fig. 1, 32, and 36) located at the lowest point of the engine nacelle, for identifying leaking fluid. [Col. 3, ll. 20-30 discloses the drain lines can be connected to for example oil, and connect to a collection tank for said oil. Col. 5, ll. 0-7 discloses the collection tanks can be large enough to hold a flights work of leak for the fluid if necessary. Col. 4, ll. 38-53 disclose the structure maybe viewed by a user.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention W1 to include a drain collection region and reservoir at the bottom of the nacelle as taught by M1, for collecting and identifying the various leakage in the turbine for maintenance, including oil, as taught by M1.  This would yield the limitation of a buffer tank located below the designed Aux Gearbox with an admission passage for admitting fluid coming from the aeroengine under gravity.

P1 teaches:
	It is well-known that  it can be desirable to drain the oil from casings of airplanes, by suction, rather than gravity feed which can be dangerous (hot oil) and slow. [Page 1, bottom third.]  This can be achieved by inserting the suction through openings formed in the casing of the engine to be drained or from below. [Page 2, last 14 lines, to page 3, line 6.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to include using the suction system of P1 through the oil fill port of the accessory gearbox provided in W1 for fueling the system, as this is the bottom point of the reserve tank and collection, for the purpose of providing a faster method of cleaning the oil of the system.  This would yield the limitation of the primary tank having an emptying passage for emptying the fluid coming from the aeroengine. 

G1 teaches:
	It is well-known that the fluid leaking from a main fluid supply  can be returned to a main fluid supply. [Title.] This is most desirable using a pump(7) for collecting leakage fluid and means for returning such fluid to the main fluid supply. [Col. 1, ll. 5-21, Figure 4.]  This can be using any suitable type for moving the conduit from the pump to the device to be operated by the hydraulic fluid.  [Col. 1, line 45 -  Col. 2, line 10].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 and M1, to use a pump to move fluid from the auxiliary tank of M1 to the scavenge reservoir tank of W1, as taught by G1, for the purpose of reusing some of the oil lost in cases of extreme leakage, improving efficiency and redundancy/safety during high leak events.  This would yield the limitation of a lift circuit connecting the buffer tank to the primary tank to transfer the fluid coming from the aeroengine from the buffer tank to the primary tank.  

In Re Claims 2, 4, and 6:
W1 as modified in claim 1 teaches:
	The propulsion unit according to claim 1, wherein:
	(Claim 2) the lift circuit includes a pump between the buffer tank and the primary tank. [G1, discloses a pump(Fig. 4, 7) further said pump causes a venturi pumping action at (22, 23) which serves as a pump between the auxiliary and the main supply. Col. 2, ll. 20-45.]
	(Claim 4) claim 2, the pump between the buffer tank and the primary tank is a Venturi effect pump.] [G1, discloses a pump(Fig. 4, 7) further said pump causes a venturi pumping action at (22, 23) which serves as a pump between the auxiliary and the main supply. Col. 2, ll. 20-45.]
	(Claim 6) a suction device connected to the primary tank. [Per Claim 1, P1 discloses a suction device which is connected to the primary tank through the emptying connection.  Further the venturi pump which sucks oil from the buffer tank is connected to the primary tank as well where it delivers the fluid.]

In Re Claim 9:
W1 teaches:
	A method of draining an aeroengine (10), the method comprising:
	A primary tank, (40). [Page 5, ¶73 discloses the accessory gearbox collects oil from the system,
 the accessory gearbox acts as a scavenge line for storing fluid.]

W1 is silent as to:
	Admitting fluid coming from the aeroengine into a buffer tank situated below the aeroengine, the fluid being admitted by gravity through a feed passage of the buffer tank; transferring the fluid via a lift circuit from the buffer tank to the primary tank and emptying the primary tank via an emptying passage. 

M1 teaches:
	A buffer tank (Fig. 1, 32, and 36) located at the lowest point of the engine nacelle, for identifying leaking fluid via feed passages. [Col. 3, ll. 20-30 discloses the drain lines can be connected to for example oil, and connect to a collection tank for said oil. Col. 5, ll. 0-7 discloses the collection tanks can be large enough to hold a flights work of leak for the fluid if necessary. Col. 4, ll. 38-53 disclose the structure maybe viewed by a user.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention W1 to include a drain collection region and reservoir at the bottom of the nacelle as taught by M1, for collecting and identifying the various leakage in the turbine for maintenance, including oil, as taught by M1.  This would yield the limitation of a buffer tank located below the designed Aux Gearbox and aeroengine, with an admission passage for admitting fluid coming from the aeroengine under gravity.

P1 teaches:
	It is well-known that  it can be desirable to drain the oil from casings of airplanes, by suction, rather than gravity feed which can be dangerous (hot oil) and slow. [Page 1, bottom third.]  This can be achieved by inserting the suction through openings formed in the casing of the engine to be drained or from below. [Page 2, last 14 lines, to page 3, line 6.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to include using the suction system of P1 through the oil fill port of the accessory gearbox provided in W1 for fueling the system, as this is the bottom point of the reserve tank and collection, for the purpose of providing a faster method of cleaning the oil of the system.  This would yield the limitation of the primary tank having an emptying passage for emptying the fluid coming from the aeroengine. 

G1 teaches:
	It is well-known that the fluid leaking from a main fluid supply  can be returned to a main fluid supply. [Title.] This is most desirable using a pump(7) for collecting leakage fluid and means for returning such fluid to the main fluid supply. [Col. 1, ll. 5-21, Figure 4.]  This can be using any suitable type for moving the conduit from the pump to the device to be operated by the hydraulic fluid.  [Col. 1, line 45 -  Col. 2, line 10].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 and M1, to use a pump to move fluid from the auxiliary tank of M1 to the scavenge reservoir tank of W1, as taught by G1, for the purpose of reusing some of the oil lost in cases of extreme leakage, improving efficiency and redundancy/safety during high leak events.  This would yield the limitation of a lift circuit connecting the buffer tank to the primary tank to transfer the fluid coming from the aeroengine from the buffer tank to the primary tank.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1, M1, P1, and G1 as applied to claim 1 above, and further in view of US 10,539,077 to Py et al. (P2).

In Re Claim 3:
W1 as modified in claim 1 teaches:
	There is a pump (7, G1).

W1 is modified in claim 1 is silent as to:
The pump being electric.

P2 teaches:
	Pumping means for moving fluids from draining cavities/portions, may be electrical or mechanical. [Col. 8, ll. 9-21.]  Electrical may permit easier control by electrical controllers/monitoring devices. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of W1 and G1, to be electric, as it is taught by P2, that electric pumps are known in the art variants of mechanical pumps which can be used to move drainage fluid in systems.  This would yield the limitation of claim 3.

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1, M1, P1, and G1 as applied to claim 1 above, and further in view of EP 3,848,568 to Kawasaki. (K1).

In Re Claim 5:
W1 as modified in claim 1 teaches:
	There is a primary tank. (Scavenging and primary oil tank of W1 as claimed in claim 1.] 

W1 is modified in claim 1 is silent as to:
The primary tank being pressurized by a pressurizing device.

K1 teaches:
It is desirable to use a pressurizing mechanism (115) to pressurize the air in an oil tank, which provides a pressure air source (30) and a valve(31), sufficient to read on the pressurizing mechanism as claimed, so that the oil system can work even during aircraft turns/inversions which can interfere with gravitation or suctional port methods of oil delivery. [Page 6, ¶37-39.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary tank of W1, such that it is pressurized by a pressurizing mechanism, as taught by K1, for the purpose of permitting the system to operate through turns and inversions, as well as operate more easily with a lower oil pumping pressure/system.  This would yield the limitation of claim 5.

In Re Claim 10:
W1 as modified in claim 1 teaches:
	The aero engine. [See claim 1)

W1 is modified in claim 1 is silent as to:
A pressurizing device connected to the aeroengine, wherein the pressurizing deice comprises a valve and a pressurizing duct. 

K1 teaches:
It is desirable to use a pressurizing mechanism (Fig. 3, 115) to pressurize the air in an oil tank, which provides a pressure air source (30) and a valve(31), sufficient to read on the pressurizing mechanism as claimed, so that the oil system can work even during aircraft turns/inversions which can interfere with gravitation or suctional port methods of oil delivery. [Page 6, ¶37-39.] Figure 3, notes the fluid is delivered from the high pressure air source to the tank (18) i.e. the source and delivery structure would comprise a pressurized duct. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary tank of W1, such that it is pressurized by a pressurizing mechanism, as taught by K1, for the purpose of permitting the system to operate through turns and inversions, as well as operate more easily with a lower oil pumping pressure/system.  This would yield the limitation of a pressurized air source (K1, 30) which along with the intervening structure between said source and pipe would yield a pressurized duct, and a valve (31).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1, M1, P1, and G1 as applied to claim 1 above, and further in view of US 5,289,900 to Ajo Jr. (A1).

In Re Claim 8:
W1 as modified in claim 1 teaches:
	There is a primary tank. (Scavenging and primary oil tank of W1 as claimed in claim 1.] 

W1 is modified in claim 1 is silent as to:
The primary tank being located above the aeroengine.

A1 teaches:
Oil tanks can be located in the pylon/wings above engines. Such operations can lead to oil analysis and overall through a single fueling port with a fuel system.   [Col. 1, ll. 14-50.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to place the oil primary tank and supply and fill port in the wing above the aeroengine as taught by A1, for the purpose of providing a known in the art alternative location for oil feed and with the advantage of being accessible through a wing fueling system and single door.  This would yield the primary tank above the aeroengine.
Allowable Subject Matter
Claim 7 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Review the previous action March 28,2022 for the reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745